

CONSULTING AGREEMENT AND GENERAL RELEASE
THIS CONSULTING AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of May 24, 2016, by and between DECKERS OUTDOOR CORPORATION, a
Delaware corporation (the “Company”), and Angel Martinez, an individual
(“Executive”), and is effective as of May 31, 2016 (the “Separation Date”). The
Company and Executive are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
A.Executive has communicated to the Company his intention to transition from his
role as Chief Executive Officer of the Company.
B.Following the termination of Executive’s employment, (i) the Company desires
to retain Executive as an independent contractor to perform consulting services
for the Company, and Executive is willing to perform such services, on the terms
and subject to the conditions set forth in this Agreement, and (ii) Executive
shall continue to serve as the Chairman of the Board of Directors in accordance
with the terms of the Company’s governing documents.
AGREEMENT
In consideration of their mutual covenants, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
1.Separation from Employment. Executive’s employment with the Company is
terminated effective at the close of business on the Separation Date. Except as
otherwise expressly set forth in this Agreement, all of Executive’s
employment-related compensation and benefits shall terminate on the close of
business on the Separation Date. Executive acknowledges that neither the Company
nor any of its subsidiaries has any obligation to employ him at any point in the
future.
2.Benefits Paid Upon Termination of Employment. In connection with the
termination of Executive’s employment, and in reliance on Executive’s
representations, warranties, agreements, acknowledgements and releases set forth
in this Agreement, the Company shall:
(a)Accrued Base Salary. Pay Executive any base salary that has accrued but was
not paid as of the Separation Date, less legally required withholding and
payroll deductions;
(b)Reimbursable Expenses. Reimburse Executive for expenses reasonably incurred
by him in connection with his employment with the Company during the period
prior to the Separation Date;
(c)Benefit Plans and Programs. Provide to Executive any accrued and vested
benefits required to be provided by the terms of any Company-sponsored benefit
plans or programs, together with any benefits required to be paid or provided
under applicable law (to the extent not duplicative with the other payments and
benefits addressed in this Section 2); and
(d)Deferred Compensation. The Company acknowledges that prior to the termination
of his employment, Executive was eligible to participate in certain of the
Company’s deferred




--------------------------------------------------------------------------------




compensation programs, and Executive’s right to receive payments pursuant to
such deferred compensation programs shall not be affected by the execution of
this Agreement or the termination of his employment.
3.Consulting Agreement. Upon Executive’s execution of this Agreement, the
Company agrees to retain Executive as an independent contractor, and in
consideration of the various benefits provided to Executive as set forth in this
Agreement, Executive agrees to provide consulting services to the Company on the
terms and subject to the conditions set forth in this Agreement.
(a)Retention of Consultant. The Company agrees to retain Executive as a
consultant from the day immediately following the Separation Date until May 31,
2017, unless earlier terminated in accordance with Section 3(c) (such period,
the “Consulting Period”).  Executive acknowledges that the Company is under no
obligation to retain Executive as a consultant pursuant to this Agreement or
otherwise.
(b)Scope of Consulting Services. Executive shall provide consulting services to
the Company within his areas of expertise upon request by the Company.  The
Company anticipates that Executive will provide consulting services at the
request of, and subject to the direction of, the Company’s Chief Executive
Officer (or any executive officer operating at the direction of the Chief
Executive Officer). The Company anticipates that the consulting services to be
provided by Executive shall include, but not be limited to, responding to
questions relating to Executive’s areas of expertise and assisting with the
transition of his duties and responsibilities. Executive agrees to exercise the
highest degree of professionalism and to fully utilize his expertise and talents
in performing these consulting services.  Executive agrees to generally make
himself available to perform the consulting services during regular business
hours throughout the Consulting Period.
(c)Term and Termination. The Consulting Period shall end on the earliest to
occur of the following: (i) May 31, 2017, (ii) fifteen (15) days following the
delivery of written notice by Executive, and (iii) immediately upon the Company
delivering written notice to Executive of an uncured material breach of any of
his obligations hereunder, or an uncured material breach of any of his
obligations under the Confidentiality Agreement (as defined in Section 3(g)).
Prior to delivering written notice of termination to Executive for an uncured
material breach of any of his obligations under this Agreement or the
Confidentiality Agreement, the Company shall provide Executive written notice of
the material breach and allow a fifteen (15) day period during which Executive
may cure the material breach, provided, however, that to the extent such breach
is not curable (as determined by the Company in its reasonable discretion), the
Company shall be permitted to deliver written notice of termination immediately
upon discovery of the material breach. Upon termination of the Consulting
Period, Executive’s “Continuous Service” shall immediately terminate for
purposes of each of the Equity Awards (as defined in Section 4) that are then
outstanding.
(d)Consulting Fees. In consideration of the consulting services to be provided
by Executive pursuant to this Section 3, in addition to the other payments and
benefits to be provided to Executive hereunder, Company agrees to pay Executive
aggregate consulting fees in the amount of $500,000, which amount shall be paid
in twelve equal monthly installments of $41,666.67, less any legally required
withholding and deductions, on the last day of each




--------------------------------------------------------------------------------




month during the Consulting Period. The obligation of the Company to make
consulting payments pursuant to this Section 3(d) shall cease immediately upon
the termination of this Agreement in accordance with Section 3(c).
(e)Reimbursement of Expenses. Executive agrees to seek advance written approval
from the Chief Executive Officer prior to incurring any expenses for which he
will seek reimbursement in connection with consulting services rendered pursuant
to this Agreement.
(f)Independent Contractor. Executive understands and agrees that, except as
specifically provided in this Agreement: (i) his relationship with the Company
during the Consulting Period is that of an independent contractor, and nothing
in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship, (ii) he will not
be entitled to any of the compensation or benefits that the Company or any of
its subsidiaries may make available to its officers or employees, including, but
not limited to, paid vacation, sick leave, group health or life insurance,
profit-sharing or retirement benefits, (iii) neither the Company nor any of its
subsidiaries will be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, or obtaining worker’s compensation insurance for Executive, (iv)
he will have no responsibilities to or on behalf of the Company other than as
specifically provided in this Section 3, and (v), he is not permitted to
represent the Company in any manner whatsoever to any third party unless
expressly authorized to do so by the Chief Executive Officer. For the sake of
clarity, Executive’s representations and agreements set forth in this Section
3(f) shall only apply to his service as an independent contractor pursuant to
this Agreement, and shall not serve limit, mitigate or otherwise impact his
service on the Board of Directors, to the extent applicable.
(g)Confidentiality Agreement. Executive acknowledges and agrees that he is bound
by the Company’s standard form of Confidentiality Agreement, a copy of which is
attached hereto as Exhibit A (the “Confidentiality Agreement”), which restricts
the use and disclosure of confidential information of the Company and any of its
subsidiaries received by Executive while performing consulting services to the
Company during the Consulting Period. Executive agrees to comply with each of
the provisions of the Confidentiality Agreement during the Consulting Period and
thereafter. Executive acknowledges that a material breach of the Confidentiality
Agreement may result in the termination of this Agreement in accordance with
Section 3(c).
(h)Service on Board of Directors.
(i)The Company acknowledges that Executive shall continue to serve on the Board
of Directors following the Separation Date in accordance with the terms of the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws, as each may be amended from time to time, provided, however,
Executive acknowledges that nothing in this Agreement shall create any right of
Executive to serve on the Board of Directors as of the Separation Date or at any
other time thereafter. Without limiting the foregoing, Executive acknowledges
that nothing in this Agreement shall create any obligation on the part of the
Company, the Board of Directors, the Corporate Governance Committee of the Board
of




--------------------------------------------------------------------------------




Directors, any individual member of the Board of Directors, or any stockholder
of the Company to: (1) nominate Executive for appointment or re-election to the
Board of Directors at any meeting of the Company’s stockholders, (2) vote for
the appointment or re-election of Executive to the Board of Directors (whether
at a meeting of the Company’s stockholders, by written consent or otherwise), or
(3) take any other action to maintain Executive on, or appoint Executive to, the
Board of Directors following the Separation Date.
(ii)To the extent Executive continues to serve on the Board of Directors during
the Consulting Period, Executive shall be compensated for such service in
accordance with the terms of the compensation policies established by the Board
of Directors from time to time. The compensation paid or granted to Executive in
connection with his service on the Board of Directors following the Separation
Date shall not reduce, mitigate or offset any amounts payable to Executive
pursuant to this Agreement.
(iii)The Company agrees that the Indemnification Agreement previously entered
into by and between Executive and the Company shall survive the termination of
Executive’s employment, and shall continue in full force and effect in
accordance with its terms for so long as Executive continues to serve on the
Board of Directors. Nothing in this Agreement shall be read so as to expand or
otherwise modify the rights provided to Executive pursuant to the
Indemnification Agreement.
4.Treatment of Outstanding Equity Awards. The termination of Executive’s
employment with the Company, and the execution of this Agreement, shall not have
the effect of amending, modifying or otherwise impacting the terms of any equity
awards previously granted to Executive by the Company, including any restricted
stock unit awards or stock appreciation rights, to the extent such awards are
outstanding on the Separation Date (such awards, collectively, the “Equity
Awards”). The Equity Awards shall remain outstanding subject to and consistent
with the terms of the 2006 Plan or the 2015 Plan, as applicable, and the award
agreements pursuant to which such they were granted. During the Consulting
Period, and/or during Executive’s service on the Board of Directors (as provided
in Section 3(h)), Executive shall continue to perform “Continuous Service” to
the Company for purposes of the Equity Awards. Upon termination of the
Consulting Period and Executive’s service on the Board of Directors, Executive’s
“Continuous Service” shall immediately terminate for purposes of the Equity
Awards. The Compensation Committee of the Board of Directors shall have the sole
authority to administer and interpret the Equity Awards, including, without
limitation, determining whether any applicable performance-based or
service-based conditions have been satisfied.
5.Termination of Severance Agreement. The Severance Agreement is terminated
effective immediately upon the effectiveness of this Agreement. This Agreement
supersedes and replaces in full the Severance Agreement, which shall no longer
be of any force and effect. Executive acknowledges that, immediately upon
execution of this Agreement, he shall have no rights with respect to or arising
in connection with the Severance Agreement, including, without limitation, the
right to receive any payments or benefits from the Company in connection with
the termination of his employment.
6.Release of Claims.
(a)General Release. In exchange for the payments and other benefits provided to
Executive as set forth in Sections 2 and 3, and for other good and valuable
consideration provided by




--------------------------------------------------------------------------------




the Company to Executive, Executive hereby waives and releases all claims,
liabilities and obligations, whether known or unknown, which he has or might
otherwise have had against the Company, including itself and its current and
former parent, subsidiaries, and related entities, and any of their respective
current or former officers, directors, stockholders, members, employees, agents,
attorneys, representatives, successors and assigns (hereinafter, collectively
referred to as the “Released Parties”), arising prior to the date on which this
Agreement is made and entered into, including, but not limited to, all claims
regarding any aspect of his employment by the Company or any of its
subsidiaries, compensation or benefits paid by or received from, or equity
awards granted by, the Company or any of its subsidiaries, the termination of
his employment with the Company or any of its subsidiaries, any violation of the
Company’s policies, codes, guidelines or regulations, or any written or oral
contract or agreement between the Company and the Executive; tort and common law
claims including but not limited to claims for wrongful or retaliatory
discharge, emotional distress, defamation, slander, libel or false imprisonment,
claims for attorneys’ fees, back pay, front pay or reinstatement; claims for
penalties of any kind or nature; claims based upon employment discrimination or
harassment of any kind or nature, and claims based upon alleged violation of:
the California Fair Employment and Housing Act (California Government Code
section 12900, et seq.); the Unruh Civil Rights Act (California Civil Code
section 51); the California Family Rights Act (California Government Code
sections 12945.2 and 19702.3); the California Labor Code; the Equal Pay Act of
1963, as amended (29 U.S.C. section 206(d) et. seq.); Title VII of the Civil
Rights Act of 1964, as amended (42 U.S.C. section 2000e et seq.); the Employee
Retirement Income Security Act of 1974, as amended (29 U.S.C. section 1001 et
seq.); the Family Medical Leave Act (29 U.S.C. section 2601 et seq.); the Fair
Labor Standards Act of 1938, as amended (29 U.S.C. section 201, et seq.); the
United States and California Constitutions; the Americans With Disabilities Act,
as amended (42 U.S.C. section 12101, et seq.); 42 U.S. C. sections 1981 and
1983; State and federal WARN Acts; State or Federal wage and hour laws; or any
other State, Federal or local statutes or laws. Executive further acknowledges
that such released claims also include claims based on the Age Discrimination in
Employment Act, as amended (29 U.S.C. section 621, et seq.) and the Older
Workers Benefit Protection Act (29 U.S.C. §626(f)), as amended. The provisions
of this Section do not release claims that cannot be released as a matter of
law.
(b)Section 1542 Waiver. It is further understood and agreed that, as a condition
of this Agreement, all rights under Section 1542 of the Civil Code of the State
of California are expressly waived by Executive. Such section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding Section 1542, for the purpose of implementing a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Released Parties at the time of execution
hereof, and that this Agreement expressly contemplates the extinguishment of all
such claims.
(c)    Effectiveness of Release. In accordance with the Older Workers Benefit
Protection Act, Executive hereby knowingly and voluntarily waives and releases
all rights and claims, known and unknown, arising under the Age Discrimination
in Employment




--------------------------------------------------------------------------------




Act of 1967, as amended, which he might otherwise have had against the Released
Parties. Executive acknowledges that the consideration given for this waiver is
in addition to anything of value to which Executive is already entitled.
Executive is hereby advised that he has twenty-one (21) days in which to
consider and accept this Agreement by signing and returning this Agreement to
the Chief Executive Officer (although Executive may voluntarily choose to sign
and return the Agreement sooner). In addition, Executive has a period of seven
(7) days following his execution of this Agreement in which he may revoke the
Agreement. If Executive does not advise the Chief Executive Officer by a writing
received within such seven (7) day period of Executive’s revocation of his
acceptance of the Agreement, the Agreement will become effective and enforceable
upon the expiration of the seven (7) day period.
(d)    No Admissions. This Agreement shall not be construed as an admission by
the Company of any improper, wrongful or unlawful actions, or any other
wrongdoing against Executive, and the Company specifically disclaims any
liability to or wrongful acts against Executive on the part of itself, its
officers, directors, employees, agents, attorneys or representatives.
7.Executive’s Representations.  Executive represents and warrants to the Company
that: (a) he has received all compensation and benefits owed to him by the
Company through the Separation Date, including any and all wages, bonuses, cash
incentive awards, restricted stock awards, stock option awards, restricted stock
unit awards, stock appreciation rights awards, long-term incentive plan awards,
deferred compensation, earned but unused vacation, reimbursable business
expenses, and any other payments, benefits, or other compensation of any kind or
nature to which he was or may have been entitled from the Company or any of its
subsidiaries, (b) he has the full legal right and authority to execute this
Agreement, and to perform the obligations required of him under this Agreement
and the Confidentiality Agreement, (c) neither the execution and delivery of
this Agreement nor the performance of Executive’s duties hereunder or under the
Confidentiality Agreement violates or conflicts with the provisions of any other
agreement or understanding to which he is a party or by which he is bound, and
(d) he is signing this Agreement voluntarily and with a full understanding of
and agreement with its terms.
8.Section 409A. Notwithstanding anything herein to the contrary, to the extent
(a) any amount or benefit payable to Executive pursuant to Sections 2 or 3 is
treated as non-qualified deferred compensation subject to Section 409A of the
Code, (b) Executive is determined by the Company to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, and (c) the Company
determines that delayed commencement of any portion of the amounts payable to
Executive pursuant to Sections 2 and 3 is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code (any such
delayed commencement, a “Payment Delay”), then such portion of Executive’s
payments and/or benefits described in Sections 2 and 3 shall not be provided to
Executive prior to the earlier of (1) the expiration of the six-month period
measured from the Separation Date, (2) the date of Executive’s death, or
(3) such earlier date as is permitted under Section 409A.  Upon the expiration
of the applicable Section 409A(a)(2)(B)(i) deferral period, all payments
deferred pursuant to a Payment Delay shall be paid in a lump sum to Executive on
the first day following such expiration, and any remaining payments due
under Sections 2 and 3 shall be paid as otherwise provided herein.
Notwithstanding anything in this Section 8 to the contrary, to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant
to Sections 2 and 3 shall be made in reliance upon the Section 409A Safe Harbor
Limit and/or the exception for short-term deferrals (as set forth in




--------------------------------------------------------------------------------




Treasury Regulation Section 1.409A-1(b)(4)). For purposes of this Agreement,
“Section 409A Safe Harbor Limit” will mean an amount equal to two (2) times the
lesser of (x) Executive’s annual rate of compensation for the taxable year
immediately preceding the taxable year in which the Separation Date occurs, and
(y) the dollar amount in effect under Section 401(a)(17) of the Code for the
taxable year in which the Separation Date occurs, in each case as determined in
accordance with Treasury Regulation §1.409A-1(b)(9)(iii).
9.Return of Company Property. By no later than the close of business on the
Separation Date, Executive shall return to the Company all Company equipment,
documents, information and other property (including any copies thereof) in his
possession or control. Executive agrees to make a diligent search to locate any
such equipment, documents, information and property within the timeframe
referenced above. Notwithstanding the foregoing, the Company agrees that
Executive shall be entitled to keep his computer and certain related systems and
equipment (as identified by Executive in writing to the Company) (collectively,
the “Excluded Property”), provided, however, that as a condition to being
allowed to keep the Excluded Property, Executive agrees to permanently delete
and expunge any confidential or proprietary information of the Company from such
property (to the extent such information is not required for Executive to
provide the consulting services as required by Section 3), and further agrees to
provide the Company access to the Excluded Property, to the extent requested, to
verify that the necessary deletion has been completed to the satisfaction of the
Company, provided, further, that the Excluded Property shall promptly be
returned to the Company upon the expiration or termination of the Consulting
Period. Executive acknowledges that compliance with this Section 9 is an express
condition to Executive receiving payments and other benefits in accordance with
Sections 2 and 3.
10.Confidentiality. The provisions of this Agreement will be held in confidence
by Executive and the Company and will not be publicized or disclosed in any
manner whatsoever, provided, however, that: (a) the Parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
and financial advisors, (b) the Company may disclose this Agreement as necessary
to fulfill legally required corporate reporting or disclosure requirements (as
determined by the Company in its sole discretion), and (c) the Parties may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.
11.Indemnification. Executive agrees to indemnify and hold harmless the Company
and each of its subsidiaries and related entities, and each of their respective
officers, directors, stockholders, members, employees, agents, attorneys,
representatives, successors and assigns, from and against any and all losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising, directly or indirectly, in connection with or as a
result of (i) any negligent, reckless or intentionally wrongful act of Executive
or Executive’s agents, attorneys or representatives, (ii) a determination by a
court or agency that Executive is not an independent contractor, (iii) any
material breach by Executive or Executive’s agents, attorneys or representatives
of any of the covenants or agreements contained in this Agreement or the
Confidentiality Agreement, and (iv) any failure of Executive to perform the
consulting services in accordance with this Agreement, and any applicable laws,
rules and regulations.
12.Noncompetition. To the fullest extent permitted under applicable law, from
the Separation Date until the later to occur of (a) the date on which the
Consulting Period is terminated, and (b) the date on which Executive’s service
on the Board of Directors is terminated, Executive shall




--------------------------------------------------------------------------------




not accept employment or engage in any professional relationship with a
competitor of the Company or any of its subsidiaries (defined as a company or
other enterprise engaged in the business of designing, manufacturing,
distributing and/or selling footwear), or otherwise engage, directly or
indirectly, in any business activity that is competitive with the Company or any
of its subsidiaries (whether as an officer, employee, director, stockholder,
member, partner, consultant, or otherwise).
13.Nonsolicitation. To the fullest extent permitted under applicable law, from
the Separation Date until twelve (12) months after the later to occur of (a) the
date on which the Consulting Period is terminated, and (b) the date on which
Executive’s service on the Board of Directors is terminated, Executive shall
not, without the Company’s prior written consent, directly or indirectly,
solicit or encourage any of the employees of the Company or any of its
subsidiaries to leave their employment.
14.Nondisparagement. From the Separation Date and thereafter, Executive agrees
not to disparage the Company, any of its current or former subsidiaries, or any
of their respective current or former officers, directors or employees, in any
manner that is or is reasonably likely to be harmful to them or their business,
business reputation or personal reputation, provided, however, that this
provision shall not apply (a) if Executive is compelled and legally required to
testify in a legal proceeding or (b) in connection with Executive’s
participation in an Equal Employment Opportunity Commission proceeding, provided
that, in either case, the information provided by Executive is truthful and
accurate.
15.    Limitation of Liability. IN NO EVENT SHALL COMPANY BE LIABLE TO EXECUTIVE
OR TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY
COMPANY TO EXECUTIVE UNDER THIS AGREEMENT FOR THE SERVICES GIVING RISE TO SUCH
LIABILITY.
16.    Cooperation. Executive agrees to reasonably cooperate with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of Executive’s employment by the Company. The Company agrees to reimburse
Executive for reasonable out-of-pocket expenses actually incurred in connection
with any such cooperation.
17.    Miscellaneous.
(a)    Successors; Binding Agreement.  This Agreement will be binding upon any
successor to the Company and will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, beneficiaries, designees,
executors, administrators, heirs, distributees, devisees and legatees.




--------------------------------------------------------------------------------




(b)    Modification; No Waiver.  This Agreement may not be modified or amended
except by an instrument in writing signed by the Parties hereto.  No term or
condition of this Agreement will be deemed to have been waived, nor will there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument by the Party charged with such waiver or estoppel. 
No such written waiver will be deemed a continuing waiver unless specifically
stated therein, and each such waiver will operate only as to the specific term
or condition waived and will not constitute a waiver of such term or condition
for the future or as to any other term or condition.
(c)    Severability.  The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements will not affect the validity or enforceability of any
other covenant or agreement contained herein.
(d)    Notice.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile, using the following contact information:
If to Executive:
Angel Martinez


If to the Company:
Deckers Outdoor Corporation
 
250 Coromar Drive
 
Goleta, CA 93117
 
Attn: Chief Executive Officer
 
Facsimile: 805-456-0683

 
or, in each case, using such other contact information as may be specified in
writing to the other Parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (i) if by personal delivery, on the day delivered,
(ii) if by certified or registered mail, on the seventh (7th) business day after
the mailing thereof, (y) if by next-day or overnight mail, on the day delivered,
or (z) if by facsimile, on the next day following the day on which such
facsimile was sent, provided that a copy is also sent by certified or registered
mail.
    
(e)    Assignment.  This Agreement and any rights hereunder will not be
assignable by either Party without the prior written consent of the other Party
except as otherwise specifically provided herein.
(f)    Entire Understanding.  This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter hereof, and
no agreement, representation, warranty or covenant has been made by either Party
except as specifically provided herein.
(g)    Governing Law.  This Agreement will be construed in accordance with the
laws of the State of California, without regard to the conflict of law
provisions thereof, with venue proper only in the County of Santa Barbara,
California.




--------------------------------------------------------------------------------





(h)    Payment of Legal Fees. The Parties agree to bear their own fees and costs
(including attorney’s fees) incurred in connection with the negotiation,
preparation and execution of this Agreement. If any action or proceeding is
brought by either Party to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorney’s fees
and costs, in addition to any other relief to which such Party may be entitled.

    (i)    Independent Legal Counsel. Executive acknowledges that the Company
has advised Executive to consult with independent legal counsel of Executive’s
choosing prior to executing this Agreement. Executive acknowledges that he has
had the time and opportunity to be represented by independent legal counsel
during the negotiation and execution of this Agreement, and that he has either
been represented to his satisfaction or has chosen not to be so represented.

    (j)    Arbitration.

        (i)    Agreement to Arbitrate. The Parties hereto agree that any dispute
or controversy arising out of, relating to, or arising in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be finally settled by binding arbitration, unless
otherwise required by law, to be held in Santa Barbara, California.

        (ii)    Covered Claims. The claims covered by this provision include all
claims regarding any aspect of Executive’s employment and consulting with the
Company or any of its subsidiaries or affiliates. Covered claims also include,
but are not limited to, claims for: wrongful termination; breach of any contract
or covenant, express or implied; breach of any duty owed to Executive by the
Company or to the Company by Executive, including, but not limited to, this
Agreement; personal, physical or emotional injury; fraud, misrepresentation,
defamation, and any other tort claims; wages or other compensation due; benefits
paid by or received from, or equity awards granted by, the Company or any of its
subsidiaries; penalties; reimbursement of expenses; discrimination or
harassment, including but not limited to discrimination or harassment based on
race, sex, color, pregnancy, religion, national origin, ancestry, age, marital
status, physical disability, mental disability, medical condition, or sexual
orientation; retaliation; violation of any local, state, or federal
constitution, statute, ordinance or regulation (as originally enacted and as
amended), including but not limited to Title VII of the Civil Rights Act of 1964
(“Title VII”), Age Discrimination in Employment Act of 1967 (“ADEA”), Americans
With Disabilities Act (“ADA”), Fair Labor Standards Act (“FLSA”), Executive
Retirement Income Security Act (“ERISA”), Immigration Reform and Control Act,
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Family and Medical
Leave Act (“FMLA”), California Fair Employment and Housing Act (“FEHA”),
California Family Rights Act (“CFRA”), California Labor Code, California Civil
Code, the California Unruh Civil Rights Act, State and federal WARN Acts, and
the California Wage Orders. This Agreement shall not apply to any dispute if an
agreement to arbitrate such dispute is prohibited by law.

        (iii)    Arbitration Process. The Parties further agree that any
arbitration shall be




--------------------------------------------------------------------------------




conducted before one neutral arbitrator selected by the parties and shall be
conducted under the Employment Arbitration Rules of the American Arbitration
Association (“AAA Rules”) then in effect. Executive may obtain a copy of the AAA
Rules by accessing the AAA website at www.adr.org, or by requesting a copy from
the Chief Executive Officer. By signing this Agreement, Executive acknowledges
that he has had an opportunity to review the AAA Rules before signing this
Agreement. The arbitrator shall have the authority to determine arbitrability of
claims and order such discovery by way of deposition, interrogatory, document
production, or otherwise, as the arbitrator considers necessary to a full and
fair exploration of the issues in dispute, consistent with the expedited nature
of arbitration. The arbitrator is authorized to award any remedy or relief
available under applicable law that the arbitrator deems just and equitable,
including any remedy or relief that would have been available to the parties had
the matter been heard in a court. Nothing in this Agreement shall prohibit or
limit the parties from seeking provisional remedies under California Code of
Civil Procedure (“CCP”) section 1281.8, including, but not limited to,
injunctive relief from a court of competent jurisdiction. The arbitrator shall
have the authority to provide for the award of attorney’s fees and costs if such
award is separately authorized by applicable law. Executive shall not be
required to pay any cost or expense of the arbitration that he would not be
required to pay if the matter had been heard in a court. The decision of the
arbitrator shall be in writing and shall provide the reasons for the award
unless the parties agree otherwise. The arbitrator shall not have the power to
commit errors of law or legal reasoning and the award may be vacated or
corrected on appeal to a court of competent jurisdiction for any such error.
(iv)    Applicable Law. The arbitrator(s) shall apply California law to the
merits of any dispute or claim, without reference to rules of conflicts of law.
(v)    ACKNOWLEDGMENT. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, UNLESS
OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO EXECUTIVE’S CURRENT AND FORMER RELATIONSHIP WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING BUT NOT LIMITED TO, CLAIMS OF
HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
(k)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any Party hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be binding upon Executive and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Executive and the Company.
[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Consulting
Agreement and General Release as of the day and year first above written.
 
COMPANY:
 
DECKERS OUTDOOR CORPORATION
 
By:
/s/ John Gibbons
 
 
John Gibbons
 
 
Lead Independent Director
 
EXECUTIVE:
 
/s/ Angel Martinez
Angel Martinez
 
 

                    
 








